Citation Nr: 0127078	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  99-04 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an earlier effective date prior to June 
17, 1996 for the grant of a 30 percent evaluation for discoid 
lupus erythematosus with dermatitis of the face and forearms 
and hair loss of the scalp.

2.  Whether the prior decision of December 20, 1989 of the 
Department of Veterans Affairs (VA) was clearly and 
unmistakably erroneous (CUE) in not granting a disability 
rating greater than 0 percent for dermatitis of the face and 
forearms.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to November 
1970 and from October 1979 to October 1981.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 rating decision 
of the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted a 30 percent evaluation 
for discoid lupus erythematosus with dermatitis of the face 
and forearms and hair loss of the scalp, effective June 17, 
1996.  

By means of a Remand in August 2000, the Board requested 
clarification regarding an inextricably intertwined issue 
concerning possible CUE of a prior rating decision.  The RO 
also requested additional procedural development of the open 
appeal of the effective date assigned from the April 1997 
rating decision.  Through an October 2000 statement issued by 
his representative, the veteran clarified that he found the 
RO's December 1989 rating decision to be clearly and 
unmistakably erroneous in continuing a 0 percent evaluation 
for the veteran's dermatitis of the face and forearms.  In a 
July 21, 2001 supplemental statement of the case, the RO 
provided notice of its continued denial of an effective date 
for the 30 percent evaluation prior to June 17, 1996.  In a 
July 21, 2001 rating decision the RO determined that there 
was no CUE in the December 1989 rating decision which 
evaluated the veteran's service connected disorder, 
classified at the time as dermatitis of the face and forearms 
as 0 percent.  The representative's 646 filed on September 
11, 2001 addresses both matters and constitutes a timely 
perfected appeal of them.  The case is now returned to the 
Board for further consideration.


FINDINGS OF FACT

1.  The veteran not appeal a December 1989 RO rating decision 
that continued a 0 percent rating for dermatitis of the face 
and forearms. 

2. The veteran has not shown that the RO failed to consider 
relevant evidence or that the applicable statutory or 
regulatory provisions were incorrectly applied by the RO in 
connection with its December 1989 rating decision.  

3.  The veteran did not forward any contentions or submit 
evidence that could be construed as a claim for increase in 
the rating for the dermatitis of the face and forearms prior 
to June 17, 1996; an increase in disability was ascertainable 
no earlier than June 17, 1996.

4.  On June 17, 1996, the RO received the veteran's claim for 
entitlement to service connection for discoid lupus versus 
lupus erythematosus with supporting private medical records 
from May 1996.  

5.  By a rating decision in December 1996, the RO granted 
service connection for discoid lupus erythematosus with 
dermatitis, face and forearms and assigned a 10 percent 
evaluation, effective June 17, 1996.  

6.  By a rating decision in April 1997 the RO awarded a 30 
percent evaluation for discoid lupus erythematosus with 
dermatitis of the face and forearms and hair loss of the 
scalp, effective June 17, 1996.  


CONCLUSIONS OF LAW

1.  The RO's December 20, 1989 rating decision that continued 
a 0 percent rating for dermatitis of the face and forearms 
was not clearly and unmistakably erroneous.  38 U.S.C.A. § 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.105(a), 
Diagnostic Codes 7800, 7806 (2001).

2.  The criteria for an effective date prior to June 17, 1996 
for the grant of a 30 percent evaluation for discoid lupus 
erythematosus with dermatitis of the face and forearms and 
hair loss of the scalp have not been met.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that the veteran was treated 
for recurrent scaling and erythematous rash on his nose 
beginning in January 1970.  He was diagnosed with chronic 
dermatitis; polymorphous light eruption in July 1970.  A 
biopsy report from July 1970 confirmed the diagnosis of 
chronic dermatitis, with a comment that the pattern is more 
suggestive of polymorphous light eruption than of discoid 
lupus erythematosus.  He was placed on profile to include sun 
protection for his skin.  He continued to have a diagnosis of 
polymorphous light eruption of the nose in September 1970.

In November 1971, the veteran filed his original claim for 
service connection for his skin disorder.  A January 1972 VA 
examination report reflects findings of a skin eruption on 
the nasal tip.  

By a March 1972 rating decision service connection was 
granted, in pertinent part, for chronic dermatitis, 
polymorphous, light eruption, face, and assigned a 10 percent 
rating under Diagnostic Code 7800.  VA benefits were 
suspended as of October 1, 1979, based on the veteran's 
having returned to active duty.  

In August 1982, after the veteran had completed a second tour 
of active duty in October 1981, the RO recharacterized the 
disability as dermatitis of the face and arms and rated it as 
0 percent disabling under Diagnostic Code 7806 from October 
25, 1981.  The RO continued the rating in subsequent rating 
decisions prior to March 7, 1989 that the veteran did not 
appeal.  

The evidence of record considered by the RO in its rating 
decisions leading up to March 1989 includes a VA examination 
report from January 1977 that shows the skin of the nose and 
ears to be normal, and 1 to 5 millimeter in diameter pink 
erythematous macules with fine white central adherent scale 
over the entire body, sparing the hands, feet and head, 
accentuated on the buttocks.  Findings from a July 1982 
examination revealed slight scarring of the left cheek from 
previous lesions and some pink erythematous slightly scaly 
blotchy eruptions on both forearms.  The diagnosis continued 
to be polymorphous light eruption, chronic, partially 
controlled by avoidance of sunlight.  

Findings from a May 1986 VA dermatology examination include a 
history of persistent erythema in the sites of a chemical 
burn on the left side of the neck, dorsum of both forearms 
and on the left cheek.  The tentative diagnosis was 
sunburning and deep pigmented residual from a chemical burn, 
and differential diagnosis was subacute lupus erythematosus 
(LE).  Photographs attached with this examination report do 
not clearly show evidence of facial scarring.  

VA treatment records from 1986 to 1988 primarily concern 
other medical problems.  However a July 1986 medical 
certificate reflects findings of his skin as "OK" with 
diffuse pharyngeal redness.

On March 7, 1989, the RO received the veteran's claim for an 
increased rating for dermatitis of the face and forearms and 
for service connection for loss of hair.  VA treatment 
records from 1987 to 1989 were submitted in October 1989, in 
conjunction with this claim.  The records from late 1988 show 
a finding of round area of hair loss on top of head, with no 
lesion seen on scalp and a diagnosis of hair loss.  Another 
record entry reveals that the veteran was seen about a sudden 
increase in hair loss, with complaints of itching and that 
the impression was alopecia.  Early in 1989 he requested 
Cortisone cream for a rash on his arms, legs, face and neck 
and found was an erythematous rash scattered on the forehead 
and cheeks.  

In November 1989, the veteran underwent a VA examination, 
with several cutaneous complaints presented.  The first, hair 
loss, was classified as alopecia areata with only a few tufts 
of hair remaining.  The hair remaining was white in some 
areas, which is typical of new vellus hair growing in patches 
of alopecia areata.  He also manifested with seborrheic 
dermatitis of the central face, extensive sun damage of the 
exposed areas of the skin, face and arms.  Also noted was the 
residual of a burn of the left arm and left neck, by history 
this was from a chemical burn, described as most likely Agent 
Orange, although the veteran had previously declined to 
undergo an Agent Orange examination.   Photographs were to be 
obtained to show what the examiner described as the area of 
burning and now loss of pigment and tendency to sunburning on 
the dorsum of the left arm, forearm ending below where the T 
shirt line would come over the deltoid area and resuming 
above the collar of the T shirt line on the left neck and 
face.  A diagnosis was given of residual of burn, chemical 
burn, and alopecia areata and seborrheic dermatitis and 
extensive sun damage.  

The attached photographic evidence also from November 1989, 
does show the veteran's hair to be mostly gone, with a dark 
patch left in the back of the head, surrounded by a ring of 
thin white hair and a tuft of darkish hair on the forehead 
and in front of both ears.  There is a discolored area of 
skin on the left side of the neck, pinkish, which stops 
before the jaw line and surrounded by brown, coloring that 
resembled freckling.  A photo of the veteran's left arm 
reveals the same brownish freckling discoloration extending 
from below the shoulder to the forearm.

By a December 1989 rating decision, the claims of service 
connection for hair loss and a compensable disability rating 
for dermatitis of the face and forearms were denied.  The RO 
rated burn scars and alopecia as nonservice-connected.  The 
veteran was informed of that rating decision on January 17, 
1990 and did not appeal.

Evidence received between December 1989 and June 17, 1996 
includes a handwritten March 1994 VA ear nose throat 
examination report that shows findings of dermatitis and 
diagnoses the same.  The examination was not for the skin 
disability.  There was no subsequent correspondence regarding 
the skin until 1996.

On June 17, 1996, the RO received the veteran's claim for 
service connection for discoid lupus erythematosus, along 
with a claim for an increased rating for dermatitis.  This 
claim also requested that the RO review all records that the 
veteran was sending.  Attached records submitted include 
copies of service medical records, and some private treatment 
records.

Among the private medical records which were sent on June 17, 
1996 is a private pathology report dated on May 8, 1996 from 
the Freeman Cockerell Clinic which reveals a diagnosis of 
lupus erythematosus and a note that the changes favor the 
discoid form somewhat.  Clinical correlation was recommended.  
A May 23, 1996 letter drafted by Edward Spencer, M.D. from 
Texoma Dermatology reveals that this physician initially saw 
the veteran on May 3, 1996 with a complaint of burning, 
itching rash on his face, of 25 to 30 years' duration.  
Physical examination revealed a reddish rash with a scarring 
base distributed in sun exposed areas on the face, ears, and 
lateral neck.  The examination of non-sun exposed areas were 
completely normal.  Biopsy results obtained were noted to 
reveal changes that would favor the discoid form of Lupus 
Erythematosus (skin only involvement).  Blood work ordered to 
rule out systemic Lupus was described as returning normal 
results, with ANA titer less than 40 and sedimentation rate 
of 12.  The clinical impression yielded was that the veteran 
had discoid lupus erythematosus.  By history he was said to 
have it for 25-30 years.  The lupus was characterized as 
having created facial scarring that was obvious on clinical 
examination, but aside from that no morbidity had occurred.  
Treatment was to include use of topical corticosteroids or in 
some cases internal medications.  It was again emphasized 
that the veteran had cutaneous lupus, with no evidence of 
internal involvement.  

In a December 1996 rating decision, the RO granted service 
connection for discoid lupus erythematosus.  The RO assigned 
a 10 percent disability rating under Diagnostic Code 7809 for 
discoid lupus erythematosus with dermatitis of the face and 
forearms, effective June 17, 1996.  The RO noted the 
disability was formerly evaluated under Diagnostic Code 7806.  
Although the veteran had a hearing before a hearing officer 
in April 17, 1997 on the issue of an increased rating for 
that disability and submitted additional evidence, he did not 
file a written notice of disagreement with the December 1996 
rating decision.

The veteran's testimony at the April 1997 hearing reveals 
complaints that his skin constantly itches and that he is 
unable to be exposed to sunlight.  He testified that the skin 
on both arms, the back of his neck, top of his head and sides 
of his face were involved.  He testified that he considered 
himself disfigured.  

Documentary evidence submitted at the April 17, 1997 hearing 
included VA treatment records from late 1989 to early 1991 
that were previously of record.  These records show papules 
on the nose, assessed as status post burns of the face in 
late 1989.  In late 1990 a record shows the complaint of 
burning, itching of a rash on the face and neck.  In early 
1991 there were complaints of a macular papular rash and 
thickening of the skin around the neck, covering the left 
side of the neck, off and on for 15 years and now starting to 
feel like it is burning.  The assessment given was 
questionable polymorphous light eruptions.  

Received at the time of the April 1997 hearing is a copy of a 
prescription filled by physician in July 1996 noting that the 
veteran is not to be exposed to sunlight due to his medical 
condition.  An April 1997 letter from a physician contains 
the assertion that the veteran has discoid lupus 
erythematosus, with dermatitis of the face and forearms.  
This letter describes him as suffering from constant itching 
due to extensive lesions and describes him as markedly 
disfigured as well.  Another physician wrote in 1997 that the 
veteran's diagnosis of lupus required him to be transferred 
to work as a darkroom technician due to the certification by 
the veteran's dermatologist of no exposure to sunlight.  An 
April 1997 letter describes him as having areas of scarring 
hair loss because of discoid lupus erythematosus, and advises 
wearing of a hat.  

In the April 1997 rating decision on appeal, service 
connection was granted for hair loss of the scalp.  A 30 
percent evaluation under Diagnostic Code 7809 was assigned 
for discoid lupus erythematosus, with dermatitis of the face 
and forearms and hair loss of the scalp, effective June 17, 
1996.  The veteran was notified of that decision on May 12, 
1997.  

In a June 1999 statement, the representative argued that 
reasonable minds could only conclude that the veteran's 
disability was more than 10 percent disabling in 1989 and 
that the RO used its own medical opinion in the December 1989 
rating decision when it found no causal relationship between 
the veteran's hair loss and his service-connected dermatitis.  
In November 1999, the representative noted that the findings 
on the November 1989 VA examination warranted a compensable 
rating. 

In August 2000, the Board remanded this issue to address 
procedural deficiencies and clarify the issues on appeal.  
Subsequent to this remand, additional medical evidence was 
received.  However this medical evidence including VA records 
from February 1999 to July 2000, as well as a March 2001 VA 
examination report, primarily address medical disorders that 
appear to be unrelated to the veteran's service connected 
discoid lupus.  Even if any of this evidence is shown to 
pertinent to his lupus, it is not pertinent to the issue of 
entitlement to an earlier effective date for assigning a 30 
percent evaluation, since it was generated subsequent to the 
currently assigned effective date of June 17, 1996.  The 
representative in October 2000 argued that the RO committed 
CUE in the 1989 rating decision when it continued a 0 percent 
rating. 

Analysis

Initial Matters--VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that the duty to notify and assist mandated 
by the VCAA have been satisfied and that the case need not be 
remanded for RO consideration of VCAA, VCAA of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The record shows the RO 
obtained all available records and the veteran does not 
allege that there are missing medical records pertinent to 
his claims.  He was afforded VA examinations, including one 
in November 1989.  

The RO also provided the veteran a copy of the relevant 
rating decisions, statement of the case, and supplemental 
statements of the case, which in combination inform him of 
the type of evidence necessary and of the laws and 
regulations pertaining to earlier effective dates.  Thus, the 
duty to notify the veteran of the required information and 
evidence has been satisfied.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its deciding the claim without 
remanding it to the RO for consideration under the new 
legislation.  VCAA of 2000, Pub. L. No. 106-475, 3(a), 114 
Stat. 2096. 2097- 98 (2000) (to be codified at 38 U.S.C. 
5103A); see Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
The Board must point out that the VCAA is not applicable to 
CUE motions or claims.  See Livesay v. Principi, 15 Vet. App. 
165 (2001).

CUE

The RO denied entitlement to a compensable evaluation for 
dermatitis of the face and forearms in a decision dated 
December 20, 1989.  The RO notified the veteran of that 
decision by letter dated January 17, 1990.  The veteran did 
not appeal this decision.  The December 20, 1989, decision 
thus became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 20.200, 20.1103 (2000) (the current criteria are in accord 
with the version of the applicable law and regulations then 
in effect).

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error or grave procedural error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 U.S.C.A. § 5109A (West 1991 
and Supp. 2000), 38 C.F.R. § 3.105(a) (2001).  As for grave 
procedural error, the Board observes that Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999) created a nonstatutory means to 
obtain review of a previously denied claim.  The VA Claims 
Court, interpreting the reach of Hayre in Simmons v. West, 14 
Vet. App. 84, 91 (2000), noted that at some point, there is a 
need for finality within the VA claims adjudication process; 
thus, the tolling of finality should be reserved for 
instances of "grave procedural error"--error that may deprive 
a claimant of a fair opportunity to obtain entitlements 
provided for by law and regulation.

The holding in Hayre as explained in Tetro v. Gober, 14 Vet. 
App. 100 (2000) provided for review of unappealed decisions 
where grave procedural error had occurred so as to render the 
decision nonfinal.  In Hayre the vitiating error was failure 
to assist in obtaining specifically requested service medical 
records and failure to provide the claimant with notice 
explaining the deficiency.  

Other examples of grave procedural error referred to in Tetro 
were Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (failure 
to provide a statement of the case after receiving a notice 
of disagreement); Hauck v. Brown, 6 Vet. App. 518, 519 (1994) 
(failure to provide notification of denial tolls period to 
file a notice of disagreement); Kuo v. Derwinski, 2 Vet. App. 
662, 666 (1992) (failure to send statement of the case to 
accredited representative tolled 60 day period to respond) 
and Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) 
(evidence sufficient to rebut presumption of administrative 
regularity for mailing of appeal notice).  This information 
is provided to the veteran should he decide to seek an 
earlier effective date under this theory of entitlement.

The determination of whether a decision was based on clear 
and unmistakable error requires a three-pronged analysis: 1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator, rather than a disagreement 
on how the facts were interpreted, or that the pertinent 
statutory or regulatory provisions were incorrectly applied; 
2) the error must be undebatable, and of the type that, had 
it not been made, would have manifestly changed the outcome 
of the case at the time it was made; 3) the determination of 
whether a decision contained clear and unmistakable error 
must be based on the record and law that existed at the time 
the decision was rendered.  Damrel v. Brown, 6 Vet. App. 242 
(1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).

In order to raise a valid claim of clear and unmistakable 
error, the veteran must specifically indicate what the error 
is and, unless clear on its face, he must also provide 
persuasive reasons why the decision would have been 
manifestly different but for the error.  See Fugo v. Brown, 6 
Vet. App. 40, 44 (1993), en banc review denied Feb. 3, 1994 
(per curium).  If the veteran fails to identify the specific 
error or does not show, assuming his allegations to be true, 
that the outcome of the case would have been manifestly 
different, the claim that a prior decision was based on clear 
and unmistakable error should be denied as a matter of law.  
See Luallen v. Brown, 8 Vet. App. 92, 96 (1995).

In order to show that a clear and unmistakable error occurred 
the evidence must show that the law was incorrectly applied 
to the facts as they were known at the time and that, had the 
error not occurred, the decision would have been manifestly 
different.  Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  
If the veteran raises a valid claim of clear and unmistakable 
error, the question of whether a given decision was based on 
clear and unmistakable error is to be determined based on the 
facts of the case.  See Rivers v. Gober, 10 Vet. App. 469 
(1997).

The veteran's representative has asserted that the RO 
committed CUE in 1989 when it failed to grant more than a 0 
percent evaluation for the veteran's service connected skin 
condition.  The representative alleges that the findings from 
the November 1989 VA examination, such as seborrheic 
dermatitis of the face with extensive sun damage of exposed 
areas and loss of pigment should have been assigned a 30 
percent evaluation, but were instead rated as noncompensable 
in 1989.  The representative also points out that the prior 
history of multiple diagnoses of dermatitis and polymorphous 
light eruptions, with its manifestations including lesions, 
papular or plaque and dermatitis, is consistent with the 1989 
criteria for a 30 percent evaluation for marked 
disfigurement.  The representative also pointed to the RO's 
determination that there was no relationship between the 
veteran's hair loss and his service connected dermatitis as 
further evidence that the evaluation assigned in December 
1989 for the service connected skin pathology at the time was 
erroneous.

The December 1989 rating decision at issue is noted to have 
denied service connection for hair loss as having no causal 
relationship to the service connected dermatitis, in addition 
to confirming and continuing a noncompensable evaluation for 
dermatitis of the face and forearms.  The veteran did not 
appeal any portion of this rating decision.  The decision 
also denied service connection for burn scars.

The veteran's representative alleges that the hair loss 
manifestations should also be evaluated as part and parcel of 
his service connected skin pathology dating back to December 
1989.  However, neither he nor the veteran have specifically 
alleged that the RO's denial of service connection for hair 
loss in December 1989 was clearly and mistakably erroneous.  
The facts as they were known in 1989 were that the veteran 
had chronic seborrheic dermatitis and his hair loss was found 
to be unrelated to this condition.  The current diagnosis of 
discoid lupus erythematosus, along with findings linking the 
hair loss to this disease were not made until May 1996, and 
therefore are not for consideration when determining the 
propriety of the December 1989 decision.  There cannot be any 
valid claim of CUE for failure to consider the hair loss, 
which at the time of the 1989 rating decision was not even 
shown to be related to his service skin disorder.

According to the rating schedule in effect in December 1989 
and utilized by the RO at the time, skin disabilities 
evaluated under specified diagnostic codes, including 
dermatitis exfoliativa, Code 7817, are rated as for eczema.  
The disability ratings are assigned depending upon the 
location, extent, and repugnant or otherwise disabling 
character of the manifestations. 38 C.F.R. § 4.118. (1989).

Under Code 7806, a 10 percent evaluation is warranted for 
eczema with exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area.  If there is constant 
exudation or itching, extensive lesions, or marked 
disfigurement, a 30 percent evaluation is in order.  Finally, 
a maximum schedular rating of 50 percent is appropriate if 
there is eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or the 
disability is exceptionally repugnant.

The evidence available at the time of the December 1989 
rating decision did not reflect that the veteran's skin 
disorder was of such severity that it would be consistent 
with eczema with constant itching, constant exudation, 
extensive lesions or marked disfigurement, which would have 
warranted a 30 percent under DC 7806.  The evidence from 1986 
to 1988 primarily concerned other medical problems and the 
records through 1989 revealed some sporadic complaints of 
erythematous rash scattered on the forehead and cheeks, 
requiring occasional treatment with Cortisone cream, as shown 
in March 1989.  The photos presented in 1989 did not show 
clear evidence of scarring on the face itself, although there 
is a discolored area of skin on the left side of the neck.  
In any event a rating for facial scars, which served as the 
basis for the initial 10 percent rating, must be moderate, 
disfiguring for a 10 percent evaluation.  The scars were 
noted but the examiner in 1989 did not describe them as 
disfiguring.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.  
Alternatively under Diagnostic Code 7806 the rating board 
could reasonably affirm a 0 percent rating since the 
examination report did not mention itching, exudation or 
exfoliation in connection with the facial rash.  A fair 
reading of the criteria does not clearly show the elements 
are independent rather than collective.  That is, a skin 
disability on an exposed surface or extensive area 
characterized by exudation, exfoliation or itching.  The 
examiner did not mention excoriation or itching, exudation or 
exfoliation of the central facial rash. 

In sum, the RO, in its December 1989 decision, considered the 
facts of record and correctly applied the laws and 
regulations then in effect.  Reasonable minds may disagree 
with how the facts available at the time were weighed, thus 
this does not rise to the level of CUE.  See Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).  Accordingly, no 
undebatable error exists in that decision.  38 C.F.R. § 
3.105(a).

Entitlement to an Earlier Effective Date

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of disability compensation shall 
be the day following separation from service or the date 
entitlement arose if the claim is received within one year of 
separation, otherwise the date of claim or the date 
entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b); 
38 C.F.R. § 3.400(b)(2).  The effective date of an award of 
increased compensation shall be the earliest date at which it 
is ascertainable that an increase in disability has occurred, 
if the claim for an increased rating is received within one 
year from such date, otherwise the date of receipt of the 
claim. 38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  
The phrase "otherwise, date of receipt of claim" applies only 
if a factually ascertainable increase in disability occurred 
more than one year prior to filing the claim for an increased 
rating.  Harper v. Brown, 10 Vet. App. 125 (1997).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran , it will 
be considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim. 38 C.F.R. § 3.155.

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Once a 
formal claim for compensation has been allowed, receipt of a 
report of examination or hospitalization by VA or the 
uniformed services, evidence from a private physician or 
layman, or evidence from a state or other institution will be 
accepted as an informal claim for benefits.  In the case of 
examination or hospitalization by VA or the uniformed 
services, the date of outpatient or hospital examination or 
date of admission will be accepted as the date of receipt of 
a claim.  

The provisions of the preceding sentence apply only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  In the case of evidence from a 
private physician, a layman, or a state or other institution, 
the date of receipt of such evidence by VA will be accepted 
as the date of the claim.  The regulation also applies to the 
1994 VA examination report that mentioned dermatitis of the 
face.  The examination was for another disorder but the 
veteran did not make an application for increase for his skin 
disorder within a year of the date of that report.  38 C.F.R. 
§ 3.157.

The veteran contends that he should be awarded an earlier 
effective date for the 30 percent evaluation his discoid 
lupus.  The effective date currently assigned is June 17, 
1996, which is the date he submitted his claim for an 
increased rating for this condition.  In this case, because 
the effective date issue concerns entitlement to an increased 
rating for a disorder for which service connection has 
already been established, the provisions of 38 C.F.R. 
§§ 3.157 and 3.400(o) are applicable.   

The Board notes that the only medical evidence of record 
addressing the veteran's service connected discoid lupus 
disorder within one year prior to the receipt of his June 17, 
1996 claim are the private medical records from May 1996.  
Clearly these records could be accepted as an informal claim 
under the aforementioned criteria allowing pertinent medical 
evidence to be treated as such.  However, the fact that these 
are private medical records rather than VA records or records 
generated by the uniformed services mandates that the date of 
receipt of such evidence by VA is  the date of the claim.  38 
C.F.R. § 3.157.  Because these records were received on June 
17, 1996, the same day as the veteran's written claim, an 
earlier effective date would not be warranted on this basis.  

However these records from May 1996 may be pertinent to the 
application of 38 C.F.R. § 3.400(o)(2), if they reflect that 
the veteran's increase in disability precedes the date of his 
June 1996 claim.  These records, namely the May 23 report by 
Edward Spencer, M.D. from Texoma Dermatology Clinic, reflects 
that this physician examined the veteran on May 3, 1996 and 
found a reddish rash with a scarring base in the sun exposed 
areas on the face, ears and lateral neck.  The non-exposed 
areas were described as completely normal.  The facial 
scarring on clinical examination of May 3, 1996 was described 
by this physician as "obvious" but otherwise no morbidity 
had occurred.  The May 1996 records also did not refer to any 
hair loss manifestations.  The symptomatology described in 
these May 1996 records is associated with a definite 
diagnosis of the skin condition as discoid lupus.  
Dermatologic manifestations of this disease are noted to be 
evaluated under DC 7806.  38 C.F.R. § 4.118, Diagnostic Codes 
7809, 7806 (1996).

Overall, this medical evidence refers to discoid lupus which 
was not service connected until June 1996 based on the date 
of receipt of claim.  Thus the principle of ascertainable 
increase in disability would have no application prior to the 
effective date for service connection.  Whether lupus was 
symptomatic at any level is not relevant prior to the 
effective date for service connection in June 1996.  The 
Board finds that the evidence preponderates against the 
claim.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.157, 3.400(b)(2), 
(o).


ORDER

No CUE exists in the RO rating of December 20, 1989, which 
evaluated the dermatitis of the face and forearms as zero 
percent disabling.

An effective date earlier than June 17, 1996, for a grant of 
a 30 percent evaluation for discoid lupus erythematosus is 
denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

